Citation Nr: 0600031	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  98-07 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Evaluation of a herniated disc at the L4-L5 level, with 
spinal stenosis, currently evaluated as 40 percent disabling.

3.  Entitlement to a total disability evaluation for 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
October 1983.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
of the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO).  In a July 1999 
determination, the Board granted a 40 percent evaluation for 
the herniated disc at L4-L5 level with spinal stenosis.  The 
claim of an effective date for the award of service 
connection for a herniated disc at L4-L5 with spinal stenosis 
was found to be May 30, 1996.  An effective date prior to 
February 14, 1997 for the award of a 10 percent evaluation 
for hemorrhoids was denied.  

The veteran appealed the Board's determination to the United 
States (U. S.) Court of Appeals for Veterans Claims.  In a 
joint motion to the Court, the parties requested that the 
Court to vacate the Board's decision solely to the extent 
that the Board had denied the veteran entitlement to a rating 
in excess of 40 percent for his service-connected herniated 
disc.  The parties requested the Board to dismiss the appeal 
with respect to the remaining issues.  Accordingly, the 
claims of entitlement to an effective date prior to February 
14, 1997, for the award of service connection for a herniated 
disc and entitlement to an effective date prior to February 
14, 1997, for a 10 percent evaluation for hemorrhoids is 
final and not before either the Board or the RO at this time.  
The Court granted the joint motion, vacating and remanding 
the claim of entitlement to an increased evaluation in excess 
of 40 percent for a herniated disc.

Since July 1999, the veteran has raised additional claims.  
As discussed between the undersigned and the veteran's 
attorney at a hearing held before the Board in April 2001, 
the issues on appeal include entitlement to an extra-
schedular evaluation for a lumbar spine disability, 
entitlement to a total rating for compensation on the basis 
of individual unemployability (TDIU) due to service-connected 
disabilities, and entitlement to service connection for 
headaches, claimed as secondary to a back disability.  No 
other issue is before the Board at this time.

The Board issued another decision in October 2001 that denied 
the claims on appeal, which was subsequently appealed to the 
Court.  The Court vacated the Board's decision and ordered 
that the veteran be provided with the appropriate duty to 
assist notification.  The Board in turn remanded this case to 
the Agency of Original Jurisdiction (AOJ) in May 2004 so that 
such action could be accomplished.  The case has now returned 
for appellate consideration.

The issues of evaluation of the veteran's low back disability 
and TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

The evidence establishes that there is a relationship between 
the veteran's chronic headaches and his service-connected low 
back disability.


CONCLUSION OF LAW

Chronic headaches are proximately due to, or the result of, a 
service-connected disease.  38 C.F.R. § 3.310(a) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

All relevant facts regarding the issue decided below have 
been properly developed and no further assistance to the 
appellant is required in order to comply with the duty to 
notify and assist.  A thorough review of the claims file 
reveals that the development conducted by VA in this case 
fully meets the requirements of 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  In any event, based on the completely 
favorable decision discussed below, the Board finds that any 
failure in VA's duty to notify and assist the appellant 
regarding her claim is harmless.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).


Service Connection for Chronic Headaches

VA medical records from January and February 1997 show that 
the veteran was diagnosed with a central herniated nucleus 
pulposus at L4-L5 level with moderate spinal stenosis.  In 
February 1997, the veteran indicated that he had severe 
headaches. 

At a June 1997 VA examination, the veteran reported that he 
experienced a catch in his back about 3 times per month and 
about 5 times per year suffers from a headache and backache 
where he becomes weak and cannot bend his knees or bend over 
and pick anything up.  The diagnoses included a status post-
herniated disc at L5 with moderate spinal stenosis and a 
centrally herniated disc at L5-S1.

In a June 1997 evaluation, the veteran contended that he had 
headaches every time that his back hurts. When his back 
starts to hurt, it was alleged that it takes approximately 3 
to 4 hours for him to get a headache.  The pain works up to 
the back of his neck and can happen 2 to 3 times per day.  No 
photophobia, nausea, or vomiting was indicated.  He takes 
Motrin for the headaches.  The veteran was diagnosed with 
stress headaches, by history.

Within written argument submitted by the veteran in May 1998, 
he disputed the fact that there was no record of treatment 
for his headaches.  While indicating that the statement was 
correct, he appears to contend that there was no treatment 
because the VA did not properly diagnose him.  The veteran 
noted that he rarely visited medical centers because the 
response was always the same.  He indicated that medical 
providers frequently stated that they found nothing wrong.

In January 1999, the veteran contended that he had migraine 
headaches secondary to his service-connected back condition.  
The veteran cited outpatient treatment records that were 
obtained by the RO and reviewed by the Board.  These 
outpatient treatment records note treatment for headaches.

In a July 1999 VA neurological evaluation, the examiner noted 
the veteran had severe headaches approximately two times per 
months.  The headaches, when they occurred, lasted 
approximately 2 to 3 days.  It was noted that the veteran had 
not been treated at the VA Medical Center (VAMC) for this 
headache condition.  Neurological evaluation was completely 
within normal limits.  The examiner reported that his 
description of the headaches were more consistent with 
musculoskeletal-type headaches.  A magnetic resonance image 
(MRI) study had indicated "a very small central herniated 
disc at the C4-5 level" which was causing "mild spinal 
stenosis."  It was indicated this could be related to his 
current low back pain.  It was noted that the veteran was 
currently being treated for these chronic, recurring 
headaches and it was recommended that he be followed in the 
neurological clinic for evaluation and treatment of this 
condition.  Regarding the question of whether the migraine 
headaches are related to his lumbar disc, the examiner stated 
that the "answer is we do not feel that he has migraine 
headaches related to his lumbar disc disease."

In August 1999, the veteran wrote to the Board and noted that 
in July 1999 he met with a neurologist in Memphis.  The 
veteran stated that he had been informed that his headaches 
were probably musculoskeletal headaches rather than 
migraines.  He was informed that musculoskeletal headaches 
could be worse than migraines because the pain from a 
musculoskeletal headache can last from 3 to 5 days.  The 
veteran contended that this is what he experiences 
approximately twice monthly.  He also stated that he had been 
informed that there were tests for both types of headaches 
but that this testing could be "fatal."  He indicated that he 
went to see this physician in August 1999 regarding the 
report the physician had written in July 1999.  The veteran 
noted that this report had made his problem sound "small 
compare to migraines."  The veteran stated that the physician 
had to write this report that way because of the format.

At a hearing before the Board in April 2001, the veteran 
testified that that he had spoken with the VA evaluator in 
July 1999.  The veteran continued to note that a 
musculoskeletal headache could be worse than a migraine 
headache.  He stated that his headaches began 2 to 3 years 
after his discharged from active service.  He stated that the 
examiner had reported to him that the origins of his 
headaches were "consistent with problems from back problems 
like these."  

In July 2001, the veteran submitted additional evidence.  He 
indicated that his VA evaluators did not wish to do anything 
"for the record."  The veteran submitted outpatient treatment 
records and an addendum to a medical report.  In this report, 
the examiner merely reiterates what the veteran told him.  
The veteran at that time indicated that his headache episodes 
occur 5 to 6 times a year and last 3 to 6 days.  A physicians 
assistant entered an assessment of lumbar disc condition 
associated with headaches by history.

In a statement of November 2004, the veteran claimed that he 
had severe headaches once or twice a week that would last for 
5 to 6 hours.  He was given a VA neurology consultation in 
December 2004.  The veteran acknowledged that he used to get 
headaches when reading.  However, he had his eyes examined by 
an optometrist who found no deficiencies.  He currently used 
prescription eyeglasses, but these did not alleviate his 
current headaches.  The assessment was presumably migraine 
headaches and headaches related to eyestrain.

The veteran was afforded a VA compensation examination in May 
2005.  He claimed that he started to experience chronic 
headaches after he injured his back in the military. These 
headaches generally started at his neck and base of his head 
and then spread forward; they were described as beginning as 
dull and then becoming throbbing.  During intense headaches, 
the veteran complained of photophobia, but denied symptoms of 
nausea or vomiting.  He only had severe headaches when 
experiencing a flare-up of his back symptomatology.  The 
veteran reported that treatment of these headaches, as 
migraine headaches did not alleviate them.  He noted that 
when his back problems improved his headaches also improved.  
The examiner reported that a brain MRI conducted in February 
2005 noted normal findings.  The veteran was given a physical 
examination.  Based on this history and examination, the 
examiner commented that the veteran's neurological 
examination was benign.  It was noted that cervical spine 
problems could sometimes lead to headaches, but there was no 
similar association with low back pain.  However, the 
examiner also commented that chronic pain of any sort, 
including low back pain, could produce stress and lead to a 
tension headache, that is, an indirect effect.

The veteran's treating VA neurologist prepared a letter in 
October 2005.  This physician noted the veteran's headaches 
were not entirely typical for migraines, but they were being 
treated as such.  He further commented that he had no doubt 
that the veteran's pain during headaches was caused by the 
lower back condition.

A disability which is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

The veteran has provided lay evidence that his chronic 
headaches have existed since an in-service back injury, and 
that his chronic headaches occur during flare-ups of his low 
back symptomatology.  The veteran is competent to present 
evidence on symptomatology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  As the VA examiner of May 2005 
and the veteran's treating neurologist in October 2005 have 
associated his chronic headaches with his service-connected 
low back disability, the Board will resolve all doubt on this 
matter in the veteran's favor and award secondary service 
connection for chronic headaches.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

In reaching this determination, the Board notes that 
generally, service connection is not to be granted for a 
"pain alone" type of disability.  As noted by the U. S. 
Court of Appeals for the Federal Circuit, the law provides 
for veterans, basic entitlement to disability compensation 
derives from two statutes, both found in title 38, sections 
1110 and 1131--the former relating to wartime disability 
compensation and the latter relating to peacetime disability 
compensation.  Both statutes provide for compensation, 
beginning with the following words:  "For disability 
resulting from personal injury suffered or disease contracted 
in the line of duty..." 38 U.S.C. §§ 1110, 1131 (1994).  
Thus, in order for a veteran to qualify for entitlement to 
compensation under those statutes, the veteran must prove 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi,  259 F.3d 1356 (2001).  Any 
attempt to state that pain does not result in disability 
would be folly.  See 38 C.F.R. § 4.59 (2005).  Rather, in a 
pain alone type case, the issue is not the existence of 
disability; rather, it is the existence of a disease or 
injury productive of disability.  In this case, medical 
professionals have accepted that the veteran has pain, 
described as headache.  Furthermore, the examiners, assuming 
a level of competence, have established that the disease or 
injury producing the headache is an identified disease of the 
lumbar spine.  Therefore, this is not a pain alone type case.  
Instead, there is disability (headache) that is proximately 
due to or the result of a service connected disease or injury 
(a herniated disc at the lumbar spine level).  This is 
exactly within the parameters of 38 C.F.R. § 3.310, 
disability that is proximately due to, or the result of, a 
service-connected disease or injury shall be service-
connected.


ORDER

Entitlement to secondary service connection for chronic 
headaches is granted.


REMAND

The veteran has claimed that his current service-connected 
low back disability has resulted in severe symptoms to 
include up to 10 episodes a year of incapacitation that 
require bedrest lasting from 3 to 6 days.  He also has 
complained of tingling, numbness, weakness, fatigue, and 
sharp/shooting pains in his legs.  The veteran claims that he 
suffers with loss of bladder and bowel control, and sexual 
impotence due to his low back disability.  He noted that his 
symptomatic flare-ups happen up to 10 times a month.

However, VA examinations have consistently reported findings 
that do not reveal the level of symptoms claimed by the 
veteran.  The latest VA examinations in May 2005 noted a mild 
loss of forward flexion in the lumbar spine, tenderness in 
the back, muscle spasm, and pain and fatigue with movement.  
However, he also had full muscle strength, muscle bulk and 
tone was normal, normal sensation, reflexes were present, and 
straight leg raises were negative.  The veteran was noted to 
walk into the examinations with a limp and using a cane.  
However, on examination the veteran was able to walk without 
the cane and could do knee squats.  A lumbar MRI was reported 
to show only "small" herniated nucleus pulposus at three 
different levels of the lumbar spine.  In addition, several 
evaluators in the past have noted the minimal nature of the 
service-connected back disability.  The sole basis for the 
veteran's current evaluation is his subjective complaints.

His VA treating physician (Dr. U.K.S.) prepared a letter in 
July 2005.  He noted that the veteran had chronic low back 
pain due to degenerative joint disease and spondylosis.  
During attacks of back pain, the veteran reportedly could not 
get out of bed.  It was noted that neurosurgery clinic found 
the veteran was not a candidate for surgery at that time.  
The physician commented "I suggest that [the veteran] take 
bed rest for 3-4 days when he gets severe pain."  A review 
of the outpatient records does not reveal that this physician 
has ever prescribed bedrest as part of his treatment plan.  
In addition, the outpatient records do not report significant 
findings on examination.  Multiple neurology and neurosurgery 
consultations since 2000 have reported that the veteran's 
symptoms could not be explained by the findings on the MRIs.  
In November 2003, it was noted that the symptoms were 
apparently inconsistent with mechanical back pain from 
degenerative disc disease.  

Based on the above inconsistencies, the Board finds that 
further elaboration is require by Dr. U.K.S. regarding his 
opinion expressed in July 2005.  On remand, such 
clarification should be obtained from this physician.  In 
addition, a compensation examination should be obtained to 
determine the existence and severity of any current 
intervertebral disc syndrome.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Finally, the Board finds that an 
evaluation of TDIU is inextricably intertwined with the 
evaluation of the veteran's service-connected low back 
disabling; therefore, this issue is held in abeyance pending 
completion of the development discussed below.  See Hoyer v. 
Derwinski, 1 Vet. App. 208, 209-10 (1991).

Under the circumstances, the Board must remand this case for 
the following action:

1.  Make arrangements to obtain the 
veteran's treatment records for his low 
back disability from the VA Medical 
Center in Memphis, Tennessee dated from 
May 2005 to the present.  All responses 
or evidence received must be associated 
with the claims file.

2.  Contact Dr. U.K.S. (apparently the 
veteran's primary care physician) at the 
VAMC in Memphis Tennessee and request him 
to review his letter dated in July 2005.  
Please provide the physician with a copy 
of this letter.  Ask the physician to 
document on what bases the veteran 
required bedrest.  Inquire whether this 
bedrest was an official part of the 
veteran's treatment plan for his service-
connected low back disability.  Finally, 
request that this physician reconcile, if 
possible, the severe symptomatology 
reported by the veteran compared with the 
less severe findings on prior 
examinations and radiologic studies.  Any 
report or response received should be 
associated with the claims file.

3.  Schedule the veteran for a VA 
compensation examination conducted by a 
neurologist or an orthopedist.  This 
examiner is to determine the severity of 
the service-connected low back disability 
and to reconcile conflicting evidence 
reported in the claims file.  

The claims file must be made available to 
and reviewed by the examiner prior to the 
requested examination.  All necessary 
tests, including x-rays and nerve 
conduction/EMG (to objectively determine if 
intervertebral disc syndrome is present) if 
indicated, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.  
If X-rays and/or an nerve conduction/EMG 
are not obtained, the examiner should 
provide his or her rationale why such 
testing is not required.

The examiner should identify all 
residuals attributable to the veteran's 
lumbar spine degenerative disc disease 
and degenerative joint disease.  The 
examiner should identify any orthopedic 
and neurological findings related to the 
service-connected disability and fully 
describe the extent and severity of those 
symptoms.  

Are there persistent symptoms compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief?  Are there recurring 
attacks, with intermittent relief?

The examiner should also document the 
number of weeks, if any, during the past 
12 months, that the veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  The examiner 
should provide an opinion on whether the 
severe symptomatology described by the 
veteran is compatible/consistent with the 
prior examinations and MRI findings.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until VA notifies him; however, the 
veteran is hereby notified that failure to report for a 
scheduled VA examination without good cause shown may 
adversely affect the outcome of his claim.  See 38 C.F.R. 
§ 3.655.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


